

117 S1985 IS: Rural Opportunities to Use Transportation for Economic Success Act
U.S. Senate
2021-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1985IN THE SENATE OF THE UNITED STATESJune 9, 2021Mrs. Fischer (for herself and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo establish a Rural Opportunities to Use Transportation for Economic Success Initiative, and for other purposes. 1.Short titleThis Act may be cited as the Rural Opportunities to Use Transportation for Economic Success Act or the ROUTES Act. 2.Rural opportunities to use transportation for economic success initiative(a)DefinitionsIn this section:(1)ROUTES councilThe term ROUTES Council means the Rural Opportunities to Use Transportation for Economic Success Council established by subsection (c)(1).(2)ROUTES officeThe term ROUTES Office means the Rural Opportunities to Use Transportation for Economic Success Office established by subsection (b)(1).(3)SecretaryThe term Secretary means the Secretary of Transportation.(b)ROUTES office(1)In generalThe Secretary shall establish within the Department of Transportation the Rural Opportunities to Use Transportation for Economic Success Office—(A)to improve analysis of projects from rural areas, Tribal areas, and underserved communities in rural or Tribal areas applying for Department of Transportation discretionary grants, including ensuring that project costs, local resources, and the larger benefits to the people and the economy of the United States are appropriately considered; and(B)to provide rural communities, Tribal communities, and underserved communities in rural or Tribal areas with technical assistance for meeting the transportation infrastructure investment needs of the United States in a financially sustainable manner.(2)ObjectivesThe ROUTES Office shall—(A)collect input from knowledgeable entities and the public on—(i)the benefits of rural and Tribal transportation projects;(ii)the technical and financial assistance required for constructing and operating rural and Tribal transportation infrastructure and services; (iii)barriers and opportunities to funding rural and Tribal transportation projects; and(iv)unique transportation barriers and challenges facing underserved communities in rural and Tribal areas and ways to address those challenges;(B)evaluate data on rural and Tribal transportation challenges and determining methods to align the discretionary funding and financing opportunities of the Department of Transportation with the needs of those communities for meeting national transportation goals; and(C)educate rural communities and Tribal communities about applicable Department of Transportation discretionary grants, develop effective methods to evaluate projects in those communities in discretionary grant programs, and communicate those methods through program guidance.(c)ROUTES council(1)In generalThe Secretary shall establish a Rural Opportunities to Use Transportation for Economic Success Council—(A)to organize, guide, and lead the ROUTES Office; and(B)to coordinate rural-related and Tribal-related funding programs and assistance among the modal administrations.(2)Membership(A)In generalThe ROUTES Council shall be composed of the following officers of the Department of Transportation, or their designees:(i)The Under Secretary of Transportation for Policy.(ii)The General Counsel.(iii)The Chief Financial Officer and Assistant Secretary for Budget and Programs.(iv)The Assistant Secretary for Research and Technology.(v)The Administrators of—(I)the Federal Aviation Administration;(II)the Federal Highway Administration;(III)the Federal Railroad Administration; and(IV)the Federal Transit Administration.(vi)The Executive Director of the National Surface Transportation and Innovative Finance Bureau established under section 116 of title 49, United States Code.(vii)The Assistant Secretary of Government Affairs.(viii)Such other individuals as the Secretary may designate.(B)ChairThe Under Secretary of Transportation for Policy shall be the Chair of the ROUTES Council.(C)Additional membersThe Secretary or the Chair of the ROUTES Council may designate additional members to serve on the ROUTES Council.(3)Additional modal inputTo address issues related to safety and transport of rural and Tribal commodities, the ROUTES Council shall consult with the Administrators (or their designees) of—(A)the Maritime Administration;(B)the Great Lakes St. Lawrence Seaway Development Corporation; and(C)the National Highway Traffic Safety Administration.(4)DutiesMembers of the ROUTES Council shall—(A)participate in all meetings and relevant ROUTES Council activities and be prepared to share information relevant to rural and Tribal transportation infrastructure projects and issues;(B)provide guidance and leadership on rural and Tribal transportation infrastructure issues and represent the work of the ROUTES Council and Department of Transportation on those issues to external stakeholders; and(C)recommend initiatives to the Chair of the ROUTES Council to consider, establish, and staff any resulting activities or working groups.(5)MeetingsThe ROUTES Council shall meet bimonthly.(6)Work products and deliverablesThe ROUTES Council may develop work products or deliverables to meet the goals of the ROUTES Council, including—(A)an annual report to Congress describing ROUTES Council activities for the past year and expected activities for the coming year;(B)any recommendations to enhance the effectiveness of Department of Transportation discretionary grant programs regarding rural and Tribal infrastructure issues; and(C)other guides and reports for relevant groups and the public.